Pearson, J.
We see no ground upon which the exceptions can be sustained ; they are, therefore, overruled.
*507The petition of Jones in regard to his improvements, &c., has been considered by ns; but we can see no ground upon which to base an equity in his favor. It was his folly or misfortune to cut the ditch, and mate the fence, before he had received title to the land.
The report is in all things confirmed, and the commissioners are allowed $2,00 per day while doing the business, to be taxed by the clerk, &c.
Pee CueiaM. Decree accordingly